                Case 2:19-cv-00887-RSL Document 28 Filed 08/03/20 Page 1 of 3



                                                                              District Judge Robert S. Lasnik
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
         NORTHWEST ENVIRONMENTAL                                 Case No. 19-cv-887-RSL
 9       ADVOCATES, an Oregon non-profit
         corporation,                                            JOINT STATUS REPORT AND
10
                                                                 [PROPOSED] ORDER
11                                       Plaintiff,
                                                                 Noted on Motion Calendar:
12                          v.                                   08/3/2020
         UNITED STATES ENVIRONMENTAL
13       PROTECTION AGENCY, an agency of
14       the United States,
                               Defendant.
15

16           Pursuant to the Court’s order, Dkt. No. 27, Plaintiff Northwest Environmental

17   Advocates (“NWEA”) and Defendant United States Environmental Protection Agency
18
     (“EPA”) hereby provide a joint status report notifying the Court of the parties’
19
     negotiations to settle NWEA’s claim for attorneys’ fees and costs. 1
20

21
             As the Court is aware, in this Freedom of Information Act (“FOIA”) suit, the

22   parties have reached a resolution on NWEA’s claims, with the exception of NWEA’s
23   claim for attorneys’ fees and costs. Since the last status update, the parties have engaged
24

25
     1
       The Order extends the deadline for a Joint Status Report and Discovery Plan. However, as the only issue
26   remaining in this matter is fees and costs, a discovery plan is not relevant as discovery is unnecessary.

27
         JOINT STATUS REPORT AND [PROPOSED] ORDER                                    UNITED STATES ATTORNEY
         Case No. 19-cv-887-RSL                                                       700 Stewart Street, Suite 5220
28
         PAGE- 1                                                                     Seattle, Washington 98101-1271
                                                                                               206-553-7970
              Case 2:19-cv-00887-RSL Document 28 Filed 08/03/20 Page 2 of 3



     in settlement negotiations. At this time, EPA is seeking settlement authority to determine
 1

 2   whether resolution of the only remaining issue in this case is possible.
 3          In order to permit the parties with enough time to finish settlement discussions
 4
     that, if successful, would fully resolve this case, the parties jointly propose a joint status
 5
     report or a briefing schedule for NWEA’s fee application to be filed on or before August
 6

 7   28, 2020.
 8          Dated this 3rd day of August, 2020.
 9                                                      BRIAN T. MORAN
10                                                      United States Attorney

11                                                      /s/ Michelle R. Lambert
                                                        MICHELLE R. LAMBERT, NYS
12                                                      #4666657
                                                        Assistant United States Attorney
13                                                      Western District of Washington
                                                        United States Attorney’s Office
14                                                      1201 Pacific Avenue, Suite 700
                                                        Tacoma, Washington 98406
15                                                      Phone: 253-428-3824
                                                        Email: michelle.lambert@usdoj.gov
16
                                                        Attorneys for Defendant
17
                                                        /s/ Paul Kampmeier
18                                                      Paul Kampmeier, WSBA #31560
                                                        Kampmeier & Knutsen PLLC
19
                                                        811 First Avenue, Suite 468
20                                                      Seattle, Washington 98104
                                                        Tel: (206) 858-6983
21                                                      Email: paul@kampmeierknutsen.com
22                                                      /s/ Lia Comerford
23
                                                        Lia Comerford, Oregon State Bar #
                                                        OR141513
24                                                      Admitted pro hac vice
                                                        Earthrise Law Center
25                                                      Lewis & Clark Law School
                                                        10015 SW Terwilliger Blvd.
26
                                                        Portland, OR 97219-7799
27                                                      Tel: 503-768-6823
       JOINT STATUS REPORT AND [PROPOSED] ORDER                         UNITED STATES ATTORNEY
       Case No. 19-cv-887-RSL                                            700 Stewart Street, Suite 5220
28
       PAGE- 2                                                          Seattle, Washington 98101-1271
                                                                                  206-553-7970
              Case 2:19-cv-00887-RSL Document 28 Filed 08/03/20 Page 3 of 3



                                                      Email: comerfordl@lclark.edu
 1                                                    Attorneys for Plaintiff
 2

 3                                    [PROPOSED] ORDER
 4
     It is hereby ORDERED that:
 5
     The parties shall file a joint status report or a briefing schedule for NWEA’s fee
 6

 7   application on or before August 28, 2020.

 8          DATED this            day of August, 2020.
 9

10
                                                   ROBERT S. LASNIK
11                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
       JOINT STATUS REPORT AND [PROPOSED] ORDER                       UNITED STATES ATTORNEY
       Case No. 19-cv-887-RSL                                          700 Stewart Street, Suite 5220
28
       PAGE- 3                                                        Seattle, Washington 98101-1271
                                                                                206-553-7970
